Exhibit 10.2


August 13, 2015

Page 1







INSYNERGY PRODUCTS, INC./ /ROSS SKLAR or Designee

BINDING LETTER OF INTENT

For the Acquisition of Licenses from  

This Binding Letter of Intent (this “Letter of Intent”) sets forth the agreement
of the parties hereto for Insynergy Products, Inc. (“Insynergy”) to acquire
licenses to a series of products in the following Product Categories set forth
on Exhibit A annexed hereto (the “Product Categories”) from Ross Sklar or his
affiliates (“Sklar”) (Sklar and his affiliates are referenced herein as
“Licensors”).  As described below, the parties hereby agree to negotiate in good
faith to execute definitive agreements in connection with the transactions
contemplated by this Letter of Intent (“Definitive Agreements”).  However, it is
expressly understood that this Letter of Intent shall itself be contractually
binding regardless of whether or not a further agreement is executed, subject to
the terms and conditions described herein.

Licensors hold intellectual property rights to products in the Product
Categories which they wish to license, on an exclusive basis, to Insynergy for a
term of 99 years, or the maximum term permissible by law and/or under any
contractual obligation to which the intellectual property rights may be subject
(the “Term”), in all of the territories of the world (the “Territory”).

License: Licensors hereby convey to Insynergy a license to the products in the
Product Categories for the Term and in the Territory, subject to any additional
the terms described herein and the terms contained in the definitive license
agreement (the “Definitive License Agreement”) and related agreements.  Licensor
and Insynergy hereby agree that by the tenth (10th) day after execution of this
Letter of Intent, they shall confer and agree on a list of specific products
which shall be subject to the license granted hereunder and which shall be
incorporated in the Definitive Agreements.

Development:  Insynergy shall use commercially reasonable efforts to pursue the
manufacture, marketing and sale of the Products.  

Consideration: Insynergy will issue to Sklar and/or his designees, 35 million
warrants to purchase Insynergy common stock with an exercise price of $0.23 per
share and a term of ten (10) years.  

Position on Insynergy Board of Directors: Insynergy shall appoint Sklar as a
member of its Board of Directors and hereby agrees to indemnify Sklar to the
fullest extent permissible under applicable law and include Sklar for coverage
under its existing director and officer insurance coverage.  





August 13, 2015

Page 2










General Terms & Conditions: Although this Letter of Intent is a contractually
binding obligation of the parties, it is not intended to be exhaustive of all
the points for inclusion in the Definitive Purchase Agreement and any related
agreements.  The parties will negotiate in good faith additional customary and
reasonable terms and conditions as part of the Definitive License Agreement and
any related agreements, including, without limitation, provisions related to
warranties, confidentiality, limitation on liability, patent prosecution,
enforcement, indemnification and approvals.  

Governing Law: This Letter of Intent shall be governed and construed in
accordance with the laws of the state of California without giving effect to
principles of conflicts or choice of law thereof.  

Fees and Expenses: Each party shall bear its own expenses incurred in connection
with the negotiation and consummation of the transactions contemplated by this
Letter of Intent, the Definitive License Agreement and/or the related
agreements.

Authority: Each of Insynergy and Sklar represent and warrant that they each have
the legal right, power and authority to enter into this Letter of Intent.  

Assignment: No party may assign or transfer this Letter of Intent without the
prior written consent of the other parties.

Entire Agreement: This Letter of Intent constitutes the full and complete
agreement among the parties with respect to the subject matter contained in this
Letter of Intent and there are no further or other agreements or understandings,
written or oral, in effect among the parties relating to such subject matter,
other than the parties agree to negotiate in good faith to execute definitive
agreements in connection with the transactions contemplated by this Letter of
Intent (“Definitive Agreements”).

Counterparts:  This Letter of Intent and any amendment hereto may be executed in
any number of counterparts, each of which when executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.  The exchange of copies of this
Letter of Intent or amendments thereto and of signature pages by facsimile
transmission or by email transmission in portable document format, or similar
format, shall constitute effective execution and delivery of such instrument(s)
as to the parties and may be used in lieu of the original Letter of Intent or
amendment for all purposes. Signatures of the parties transmitted by facsimile
or by email transmission in portable document format, or similar format, shall
be deemed to be their original signatures for all purposes.

[signature page follows]











August 13, 2015

Page 3







[Signature Page to Binding Letter of Intent]

Each party has executed this agreement by its duly authorized representative on
this 13th day of August 2015.

Insynergy Products, Inc.

                             

By:__________________________

Name: Sandy Lang

Title:    Chief Executive Officer

 

By:/s/ Ross Sklar

Ross Sklar



